Exhibit 10.25

APOGEE ENTERPRISES, INC.

EXECUTIVE MANAGEMENT INCENTIVE PLAN

BONUS POOL AWARD AGREEMENT

Fiscal Year 2009

Section 1. Establishment

This Bonus Award Agreement (the “Agreement”) is entered into as of the 29th day
of April, 2008, by and between Apogee Enterprises, Inc., a Minnesota corporation
(the “Company”), and Russell Huffer, an individual resident of the State of
Minnesota (“Participant”).

Section 2. The Plan

The Company has established the Apogee Enterprises, Inc., Executive Management
Incentive Plan (the “Plan”) for certain executive officers. Participant has been
selected by the Compensation Committee of the Company’s Board of Directors (the
“Committee”) to be eligible to participate in the Plan. Participant hereby
acknowledges receipt of a copy of the Plan. The Annual Bonus Pool Award made to
Participant hereby is subject to all of the terms and conditions of the Plan,
which terms and conditions are hereby incorporated by reference herein and made
a part hereof.

Section 3. Conditions to Participation

As a condition to participate in the Plan and to receive an Annual Bonus Pool
Award, Participant shall execute and return to the Committee a duplicate of this
Agreement. Participation in the Plan.

Section 4. Performance Based Award

(a) Performance-Based Award. The Annual Bonus Pool Award is intended to be a
Performance-Based Award within the meaning of the Plan, and all of the terms and
conditions of this Award shall be interpreted in such a manner so as to qualify
all compensation paid hereunder as “qualified performance-based compensation”
within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”).

(b) Bonus Pool. Not later than 90 days after the beginning of each fiscal year,
the Committee will establish a bonus pool (the “Bonus Pool”) equal to a
percentage of one or more pre-established, objective Company performance factors
(e.g., EBITDA, ROIC or sales) selected by the Committee for the fiscal year. The
performance factors and the applicable percentage thereof that make up the Bonus
Pool for the 2009 fiscal year (the “Performance Period”) are set forth in
Appendix I, along with the percentage share in the Bonus Pool to be reserved as
an Annual Bonus Pool Award to the Participant for the Performance Period.

 

Page 1



--------------------------------------------------------------------------------

Section 5. Earned Awards

Following the close of each Performance Period and prior to payment of any
amount to any Participant under the Plan, the Committee must certify in writing
as to the computation of the Annual Bonus Pool Award. As provided for in the
Plan, the maximum Annual Bonus Pool Award which may be awarded to the
Participant pursuant to the Plan with respect to any Performance Period shall
not exceed $1,500,000.

Section 6. Award Payments

On or around May 1 following the close of the Performance Period, and following
the computation of the Annual Bonus Pool Award, the Participant shall be paid in
cash. The Committee shall retain sole and full discretion to reduce, in whole or
in part, the amount of any Annual Bonus Pool Award otherwise payable to the
Participant under the Plan. Payment of the Annual Bonus Pool Award may be made,
subject to any deferred compensation election which may be permitted pursuant to
any deferred compensation plan of the Company on which the Participant
participates, at such times, with such restrictions and with such conditions as
the Committee, in its sole discretion, may determine at the time of the grant of
the Annual Bonus Pool Award.

Section 7. Termination of Employment

(a) If the Participant’s employment with the Company or its subsidiaries is
terminated during a Performance Period for any reason other than Disability or
Retirement (as such terms are defined below) or death, the Participant shall
forfeit any and all rights under the Plan and this Agreement relating to such
Performance Period.

(b) If the Participant’s employment with the Company or its subsidiaries is
terminated during a Performance Period as a result of Disability or Retirement
(as such terms are defined below) or death, the Participant or the Participant’s
beneficiary or estate shall receive a cash settlement after such Performance
Period has expired and all performance calculations have been made. Such
settlement shall be computed by:

(i) determining the Annual Bonus Pool Award at the end of the Performance Period
that would have been earned if the Participant’s employment had continued
through the Performance Period, and

(ii) multiplying the result in (i) by a fraction, the numerator of which is the
number of full fiscal weeks in such Performance Period that the Participant was
an employee of the Company or its subsidiaries and the denominator of which is
the number of full fiscal weeks comprising the Performance Period.

Unless the Participant has delivered to the Company a beneficiary designation in
a form acceptable to the Company, the cash settlement shall be made according to
the laws of descent and distribution upon the death of the Participant.

(c) Disability. For purposes of this Agreement, “Disability” is as defined in
the Company’s Tax Relief Investment Plan, as amended and restated from time to
time.

 

Page 2



--------------------------------------------------------------------------------

(d) Retirement. For purposes of this Agreement, “Retirement” is defined as
retirement at age sixty-five.

Section 8. Nature of Payments

Any and all cash payments pursuant to any Annual Bonus Pool Award granted
hereunder shall constitute special incentive payments to the Participant, and
such payments shall not be taken into account in computing the amount of the
Participant’s salary or compensation for purposes of determining any pension,
retirement, death or other benefits under (i) any pension, retirement, profit
sharing, bonus, life insurance or other employee benefit plan of the Company or
any Affiliate or (ii) any agreement between the Company (or any Affiliate) and
the Participant, except to the extent that such plan or agreement expressly
provides to the contrary.

Section 9. Interpretations

This Agreement is subject in all respects to the terms of the Plan. In the event
that any provision of this Agreement is inconsistent with the terms of the Plan,
the terms of the Plan shall govern. Any question of administration or
interpretation arising under this Agreement shall be determined by the
Committee, and such determination shall be final and conclusive upon all parties
in interest.

Section 10. Governing Law

This Bonus Award Agreement shall be governed by and construed in accordance with
the internal laws, and not the laws of conflicts, of the State of Minnesota.

 

Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first set forth herein.

 

APOGEE ENTERPRISES, INC. By:  

 

Its:  

 

PARTICIPANT

 

 

Page 4